t c summary opinion united_states tax_court chevy frankel petitioner v commissioner of internal revenue respondent docket no 7208-16s filed date ronald j cohen for petitioner duke j kim for respondent summary opinion colvin judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed 1section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner has a dollar_figure deficiency in federal_income_tax for and is liable for an accuracy-related_penalty under sec_6662 of dollar_figure after concessions the issue for decision is whether petitioner may deduct dollar_figure for mortgage interest on her family’s second home her husband held legal_title to that property but petitioner contends she held equitable_title we hold that she did not hold equitable_title and thus may not deduct mortgage interest relating to that property background some of the facts have been stipulated and are so found for all times relevant here the primary residence of petitioner and her husband was in orange county new york a sullivan county home on date petitioner’s husband purchased ie was named as the grantee in the deed for a home in sullivan county new york sullivan county home used by petitioner their children and him as a second home 2petitioner concedes that she is liable for the accuracy-related_penalty if respondent prevails on the interest_deduction issue petitioner’s husband encumbered the property with a mortgage four days later on date petitioner and her husband made the following agreement agreement spousal marital residence agreement this spousal marital residence agreement is entered into effective as of the 1st day of october among moshe frankel an individual having a mailing address in orange county new york and chevy frankel an individual having the same mailing address whereas moshe frankel and chevy frankel are husband and wife whereas both chevy frankel and moshe frankel have an equal ownership_interest in the real_property located in orange county and sullivan county new york and chevy frankel as the wage earning spouse has assumed responsibility for the mortgage note and secured mortgage associated with the sullivan county property property whereas the parties make this agreement to address their respective rights and obligations regarding ownership and expenses of the property now therefore for good and valuable consideration the parties hereby agree as follows recitals incorporated the recitals set forth above are hereby incorporated in and made a part of this agreement by this reference ownership the parties acknowledge that they have an ownership_interest in those certain marital residences in orange county and sullivan county new york agreement as to property chevy frankel is the primary income producing spouse as such chevy frankel agrees that she will be responsible for all of the expenses associated with the mortgage principal mortgage interest property and school taxes required escrows property insurance purchase mortgage_insurance if required all expenses associated with the maintenance of the property and any related expenses due to the fact that chevy frankel is responsible for and will be paying the aforementioned items chevy frankel and moshe frankel agree that only chevy frankel will be entitled to claim any deduction on her personal income_tax returns for those expenses that she actually paid moshe frankel shall not claim any mortgage interest_deduction on his individual income_tax returns in witness whereof moshe frankel and chevy frankel have executed this agreement as of the date first mentioned above s moshe frankel s chevy frankel b petitioner’s and her husband’s employment and earnings histories around petitioner and her husband held jobs at avahim a not-for- profit organization petitioner started working for avahim during or around shortly thereafter petitioner’s job apparently was downgraded and her financial situation deteriorated by her position was terminated but she was employed again by avahim sometime in in petitioner’s adjusted_gross_income was dollar_figure 3the record does not indicate where petitioner was employed before avahim avahim eliminated petitioner’s husband’s position in petitioner’s husband had income of dollar_figure in but in the year he filed his bankruptcy proceeding he had income of only dollar_figure the record does not show whether petitioner’s husband had any income after c berkshire bank account petitioner is the sole owner of an account at the berkshire bank account from through petitioner and her husband deposited their salaries into that account during and occasional mortgage payments were made to the mortgagee from that account neither petitioner nor her husband made any mortgage payments on the sullivan county home from date until that house was sold on date petitioner’s husband did not pay any property or school taxes for the sullivan county home d petitioner’s husband’s bankruptcy filing and the sale of the sullivan county home petitioner’s husband filed for chapter bankruptcy on date the bankruptcy court approved the sale of the sullivan county home which was sold for dollar_figure on date the remaining balance of dollar_figure on the mortgage loan was canceled by the mortgagee in the year of the sale on the 4the sale was a short_sale ie the sale price was less than the indebtedness on the property advice of legal counsel neither petitioner nor her husband reported any cancellation_of_indebtedness_income associated with the mortgage the mortgagee allocated dollar_figure of the proceeds to accrued but unpaid interest e petitioner’s and her husband’s tax returns petitioner and her husband filed separate federal_income_tax returns for petitioner deducted mortgage interest of dollar_figure for petitioner’s husband did not deduct any mortgage interest on his federal income return for discussion the sole issue for decision is whether petitioner was the equitable owner of the sullivan county home and therefore entitled to deduct interest_paid on the mortgage for that home a burden_of_proof the commissioner’s determination in a notice_of_deficiency is generally presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 petitioner does not contend that she satisfied the requirements of sec_7491 for shifting the burden 5the year of the sale was the only year from to for which petitioner and her husband filed separately of proof see rule a thus the burden_of_proof for all factual issues remains with petitioner b petitioner’s contentions petitioner contends that she may deduct interest_paid on the mortgage on the sullivan county home because she assumed the benefits_and_burdens_of_ownership through the agreement petitioner also contends that she held equitable_title to the sullivan county home because her husband held legal_title to the home c discussion in general sec_163 and allows a deduction for interest_paid or accrued on certain indebtedness including acquisition_indebtedness on a qualified_residence the acquisition_indebtedness generally must be an obligation of the taxpayer see 604_f2d_34 9th cir aff’g tcmemo_1976_150 74_tc_1266 sec_1_163-1 income_tax regs provides in relevant part however that i nterest paid_by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness petitioner’s husband was the sole mortgagor on the mortgage for the sullivan county home thus to prevail petitioner must establish that she was the equitable owner of the residence during a taxpayer who assumes the benefits_and_burdens_of_ownership may be the equitable owner of the property see eg 68_tc_115 in deciding whether the benefits_and_burdens_of_ownership have passed to a purchaser we have considered whether the taxpayer had the right to possess the property and to enjoy the use rents and profits thereof had the right to improve the property without the seller’s consent had the right to obtain legal_title at any time by paying the balance of the purchase_price bore the risk of loss of the property had the duty to maintain the property was responsible for insuring the property and was obligated to pay taxes assessments and charges against the property blanche v commissioner tcmemo_2001_63 slip op pincite aff’d 33_fedappx_704 5th cir see also 77_tc_708 baird v commissioner t c pincite 40_tc_66 aff’d per curiam 336_f2d_771 9th cir the agreement does not address requirements through regarding requirement right to possess petitioner used the sullivan county home with her husband but she had no written right to do so regarding requirement risk of loss the record does not show that petitioner assumed the risk of loss after the sale of the sullivan county home there was a remaining balance of dollar_figure on the mortgage account which was canceled by the mortgagee the fact that petitioner did not report this cancellation_of_indebtedness_income on her return suggests that she had been under no obligation to pay the mortgage and thus that she had not assumed the burden of ownership of the home the agreement states that petitioner bears the burdens listed in requirements through at trial petitioner’s husband acknowledged that he did not remember who paid the mortgage principal mortgage interest property and school taxes and other expenses of the sullivan county home before that he did not make a payment from until the sale of the property and that any expenses paid during that time were paid_by petitioner we infer that petitioner paid property and school taxes and some other expenses from the fact that her husband testified that he did not pay those taxes or other expenses however the record is vague and includes little or no information about the extent to which petitioner bore the burdens of ownership of the sullivan county home household expenses from to were paid from an account into which petitioner and her husband deposited their salaries though it appears that most of the deposits were from her salary petitioner testified that she made mortgage payments on the home from to however it appears that at least some of the mortgage payments had not been made before because the sullivan county home was in foreclosure by petitioner cites uslu v commissioner tcmemo_1997_551 to support her contention that she holds equitable_title to the sullivan county home in uslu the taxpayer unable to secure financing for the purchase of a property had his brother obtain a loan for the property while the taxpayer paid the mortgage as well as all other expenses for maintenance and improvements on the property id in uslu the taxpayer made every mortgage payment in contrast foreclosure proceedings commenced in regarding the mortgage on the sullivan county home additionally unlike the taxpayer in uslu petitioner made no payments on the mortgage after date petitioner’s argument that she held equitable_title to the sullivan county home because of her marriage to the owner is not supported by new york law under new york law the mere fact of marriage does not entitle each spouse to a present vested ownership in marital property in re estate of schwartz n y s 2d sur ct aff’d in part rev’d in part sub nom sperber v schwartz n y s 2d app div because the record does not show she bore the benefits_and_burdens_of_ownership petitioner was not the holder of equitable_title to the sullivan county home and may not deduct interest_paid in relating to that mortgage decision will be entered for respondent
